DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “90,91” have been used to designate both the first conductor and the spiral coil. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utermoehlen et al. (WO 2018/206318 A1, see US 2020/0025550 for English translation).

Regarding claim 1, Utermoehlen et al. discloses a sensor device for measuring a rotational position of an element (element 6, Fig. 2) that is rotatable about an axis of rotation (i.e., pivot axis A, Fig. 2), comprising: a pair of sensing elements (elements 13-16, Fig. 2) shifted with respect to each other by at least 120 degrees about the axis of rotation (i.e., the pair of sensing elements 13-16 arranged on the same plane opposite each other relative to the axis of rotation as shown in Fig. 2).
Regarding claim 2, Utermoehlen et al. discloses a sensor device, wherein the sensing elements are each an electromagnetic sensing element (see par. [0007]).
Regarding claim 3, Utermoehlen et al. discloses a sensor device, wherein the electromagnetic sensing element is an electromagnetic transducer (see par. [0007]).
Regarding claim 4, Utermoehlen et al. discloses a sensor device, wherein the transducer has a sender member (element 13, Fig. 4) emitting a magnetic field and a 
Regarding claim 8, Utermoehlen et al. discloses a sensor device, wherein the sensing elements are arranged opposite to each other relative to the axis of rotation (i.e., the pair of sensing elements 13-16 arranged on the same plane opposite each other relative to the axis of rotation as shown in Fig. 2).
Regarding claim 9, Utermoehlen et al. discloses a sensor device, wherein the sender members are connected to each other (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “connected” has been construed as “joined or linked together”. Consequently, the sensing elements 13-16 of  Utermoehlen et al. are connected to each other via the coupling element 5) (see Fig. 2).
Regarding claim 10, Utermoehlen et al. discloses a sensor device, wherein one of the receiving members of one of the pair of sensing elements is connected to one of the receiving members of the other of the pair of sensing elements (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “connected” has been construed as “joined or linked together”. Consequently, the sensing elements 13-16 of  Utermoehlen et al. are connected to each other via the coupling element 5) (see Fig. 2).
Regarding claim 11, Utermoehlen et al. discloses a sensor device, wherein the transducers are identical and each have a first receiving member (element 14, Fig. 4) The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “coupled” has been construed as “joined or linked together”. Consequently, the sensing elements 13-16 of  Utermoehlen et al. are coupled to each other via the coupling element 5) (see Fig. 2).
Regarding claim 12, Utermoehlen et al. discloses a sensor device, wherein the second receiving member of one transducer is coupled with the first receiving member of the other transducer (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “coupled” has been construed as “joined or linked together”. Consequently, the sensing elements 13-16 of  Utermoehlen et al. are coupled to each other via the coupling element 5) (see Fig. 2).
Regarding claim 13, Utermoehlen et al. discloses a sensor device, wherein one of the transducers is configured to emit and receive a first magnetic field (see Fig. 4).
Regarding claim 15, Utermoehlen et al. discloses a sensor device, wherein the sender member and/or at least one of the receiving members lie in a plane (see Fig. 4).
Regarding claim 16, Utermoehlen et al. discloses a sensor device, wherein the sender member is a coil (element 17, Fig. 4).
Regarding claim 17, Utermoehlen et al. discloses a sensor device, wherein the sender member surrounds the receiving members (see Fig. 4).

s 1-4, 8-13, 15, and 16 are rejected under 35 U.S.C. 102(1) as being anticipated by Tang et al. (CN 106767386 A).

Regarding claim 1, Tang et al. discloses a sensor device for measuring a rotational position of an element (element 1, Fig. 2) that is rotatable about an axis of rotation (i.e., center O), comprising: a pair of sensing elements (see annotated Fig. 2 below) shifted with respect to each other by at least 120 degrees about the axis of rotation (i.e., a first group of coils and a second group of coils that are identical and symmetrically arranged about the center O) (see par. [0038] and Fig. 2).
Regarding claim 2, Tang et al. discloses a sensor device, wherein the sensing elements are each an electromagnetic sensing element (see Fig. 2).
Regarding claim 3, Tang et al. discloses a sensor device, wherein the electromagnetic sensing element is an electromagnetic transducer (see Fig. 2).
Regarding claim 4, Tang et al. discloses a sensor device, wherein the transducer has a sender member (elements 111, 112, Fig. 2) emitting a magnetic field and a pair of receiving members (elements 121-128, Fig. 2) receiving the magnetic field.
Regarding claim 8, Tang et al. discloses a sensor device, wherein the sensing elements are arranged opposite to each other relative to the axis of rotation (see Fig. 2).
Regarding claim 9, Tang et al. discloses a sensor device, wherein the sender members are connected to each other (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “connected” has been construed as “joined or linked together”. Consequently, the sensing elements of Tang et al. are connected to each other via the rotor 1) (see Fig. 2).
Regarding claim 10, Tang et al. discloses a sensor device, wherein one of the receiving members of one of the pair of sensing elements is connected to one of the receiving members of the other of the pair of sensing elements (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “connected” has been construed as “joined or linked together”. Consequently, the sensing elements of Tang et al. are connected to each other via the rotor 1) (see Fig. 2).
Regarding claim 11, Tang et al. discloses a sensor device, wherein the transducers are identical and each have a first receiving member and a second receiving member, the first receiving member of one of the transducers is coupled with the second receiving member of the other transducer (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “coupled” has been construed as “joined or linked together”. Consequently, the sensing elements of Tang et al. are coupled to each other via the rotor 1) (see Fig. 2).
Regarding claim 12, Tang et al. discloses a sensor device, wherein the second receiving member of one transducer is coupled with the first receiving member of the other transducer (The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “coupled” has been construed as “joined or linked together”. Consequently, the sensing elements of Tang et al. are coupled to each other via the rotor 1) (see Fig. 2).
Regarding claim 13, Tang et al. discloses a sensor device, wherein one of the transducers is configured to emit and receive a first magnetic field (see Fig. 2).
Regarding claim 15, Tang et al. discloses a sensor device, wherein the sender member and/or at least one of the receiving members lie in a plane (see Fig. 2).
Regarding claim 16, Tang et al. discloses a sensor device, wherein the sender member is a coil (see Fig. 2).


    PNG
    media_image1.png
    655
    730
    media_image1.png
    Greyscale

s 1 and 5-7 are rejected under 35 U.S.C. 102(1) as being anticipated by Ausserlechner (US 2016/0223358, IDS filed 11/3/2020).

Regarding claim 1, Ausserlechner discloses a sensor device for measuring a rotational position of an element (element 502, Fig. 7) that is rotatable about an axis of rotation, comprising: a pair of sensing elements (elements 504, 506, Fig. 7) shifted with respect to each other by at least 120 degrees about the axis of rotation (see Fig. 7).
Regarding claim 5, Ausserlechner discloses a sensor device, further comprising an arcuate carrier (element 503, Fig. 7) with an opening receiving the element perpendicular to the axis of rotation (see Fig. 7).
Regarding claim 6, Ausserlechner discloses a sensor device, wherein each of the sensing elements is arranged closer to an end of the arcuate carrier than to a central part of the arcuate carrier (see Fig. 7).
Regarding claim 7, Ausserlechner discloses a sensor device, wherein the arcuate carrier extends more than 180 degrees around the axis of rotation (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Utermoehlen et al. (WO 2018/206318 A1) in view of Lee (US 7,538,544).

Regarding claim 14, even assuming arguendo, without conceding, that Utermoehlen et al. does not disclose emitting and receiving magnetic fields having opposite directions, Lee shows that this feature is well known in the art. Lee discloses emitting and receiving magnetic fields having opposite directions (see col. 12, lines 43-67). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, minimizing the influence of external fields.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steinich et al. US (6,084,400) and Tawaratsumida et al. (US 6,600,311) disclose sensor devices for measuring a rotational position having a pair of sensing elements shifted with respect to each other by at least 120 degrees about the axis of rotation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                

2/10/2021